THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account H American Legacy® III B Class American Legacy® Fusion American Legacy® Shareholder’s Advantage A Class Supplement dated December 29, 2014 to the Prospectus dated May 1, 2014, as supplemented This supplement outlines a change to the prospectus for your variable annuity contract. It is for informational purposes and requires no action on your part. The Contracts – Living Benefit Riders – Lincoln Lifetime IncomeSM Advantage 2.0 (Managed Risk).For new rider elections beginning January 20, 2015, if you elect Lincoln Lifetime IncomeSMAdvantage 2.0 (Managed Risk), the Nursing Home Enhancement (including the Terminal Illness Provision for contractowners in South Dakota) will not be available if your Contract Value is reduced to zero for any reason, including withdrawals, market performance, or rider charges.If your Contract Value is reduced to zero while you are taking withdrawals under the Nursing Home Enhancement (including the Please retain this supplement for future reference.
